Citation Nr: 0842913	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-32 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
with myocardial infarction and cardiac stenting.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 2000.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2006 rating 
decision of the VA Regional Office in St. Petersburg, Florida 
that denied service connection for coronary artery disease 
with myocardial infarction and cardiac stenting.  

The veteran was afforded a personal hearing in July 2008 
before the undersigned Veteran's Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  

During the hearing, the appellant raised the issue of 
entitlement to service connection for hypertension, to 
include as secondary to coronary artery disease.  This matter 
is not properly before the Board at this time and is referred 
to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has coronary artery disease 
that had its onset in service.  He presented testimony in 
July 2008 to the effect that he began to experience chest 
pain, dizziness, palpitations and high blood pressure during 
active duty which were symptomatic of cardiac disease for 
which service connection should be granted. 

The Board's review of the veteran's extensive service medical 
records reveals many fluctuating blood pressure readings, as 
well an episode or two of reported chest pain and 
palpitations.  A history of heart murmur as a child is 
recorded.  

Private clinical records dating from May 2003 indicate 
cardiac arrhythmia and elevated blood pressure in September 
2003.  The veteran is shown to have been admitted to Holmes 
Regional Medical Center in September 2005 with an acute 
anterior myocardial infarction.  Diagnoses upon discharge 
included acute wall myocardial infraction due to thrombosis 
of the left anterior descending artery status post 
recanalization stenting, and left ventricular dysfunction due 
to coronary disease.  

The veteran was examined for VA compensation and pension 
purposes in May 2006.  Following physical examination, the 
examining nurse practitioner stated that she could not relate 
current heart disease to service without resorting to 
speculation.  The Board thus finds that although the May 2006 
examination was performed by an individual who has clinical 
expertise, without an opinion, it is inadequate for 
adjudication purposes.  The appellant should be examined by a 
medical doctor with a specialty in cardiac diseases to 
provide a definitive opinion in this matter.  The Board is 
therefore of the opinion that the appellant should be re-
examined by a cardiologist for review of the record and a 
medical opinion. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Received in October 2008 was a comprehensive clinical report 
from the veteran's treating physician, G. E. R., M.D., who 
provided extensive background medical history and indicated 
that he had reviewed the service medical records.  A physical 
examination was performed.  Dr. R. stated that the veteran 
had had hypertension for several years, and that it was 
definitely responsible for coronary artery disease in 
association with hyperlipidemia.  It was added that had the 
appellant's hypertension been addressed many years before, it 
would have probably resulted in a better outcome of his 
cardiovascular status.  In view of this opinion, VA clinical 
correlation is desirable. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
scheduled for an examination by a 
VA cardiologist.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the 
examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All 
indicated tests and studies should 
be conducted and clinical findings 
should be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc., in a narrative 
format.

Based on a thorough review of the 
record and clinical evidence, the 
examiner is requested to provide 
opinions with supporting rationale 
as to whether it is at least as 
likely as not (50 percent 
probability or better) a) that the 
veteran now has heart disease that 
dates from service, b) that heart 
disease is more likely of post 
service onset and unrelated to 
service; c) that the veteran's 
elevated blood pressure readings 
during active duty denoted 
essential hypertension, d) that 
the veteran has hypertension 
dating from service, and if so, e) 
whether coronary artery disease is 
etiologically related to 
hypertension of service onset.  
The opinions should be set forth 
in detail in a narrative report.

2.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide competent 
medical opinions.  If a report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




